Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of March 8,
2007, among VIASPACE Inc., a Nevada corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Articles of Incorporation” shall have the meaning ascribed to such term in
Section 3.1(c).

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New Jersey are authorized or required by law or
other governmental action to close.

“By-laws” shall have the meaning ascribed to such term in Section 3.1(c).

“Cash Portion” means $990,000, representing that part of the Subscription Amount
payable in cash pursuant to the terms of this Agreement.

“Class A Warrant” shall mean a warrant to purchase one share of common stock of
the company at a Warrant Exercise Price of $0.30.

“Class B Warrant” shall mean a warrant to purchase one share of common stock of
the company at a Warrant Exercise Price of $0.40.

“Class A Units” shall refer to a portion of the securities to be purchased
pursuant to the terms of this Agreement. A Class A Unit shall be comprised of
2.2609 Shares and One (1) Class A Warrant.

“Class B Units” shall refer to a portion of the securities to be purchased
pursuant to the terms of this Agreement. A Class B Unit shall be comprised of
one (1) Share and one (1) Class B Warrant.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.

“Closing Price” means on any particular date (a) the last reported closing price
per share of Common Stock on such date on the Trading Market (as reported by
Bloomberg L.P. at 4:15 PM (New York time)), or (b) if there is no such price on
such date, then the closing price on the Trading Market on the date nearest
preceding such date (as reported by Bloomberg L.P. at 4:15 PM (New York time)),
or (c)  if the Common Stock is not then listed or quoted on the Trading Market
and if prices for the Common Stock are then reported in the “pink sheets”
published by Pink Sheets LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent price per share of the
Common Stock so reported, or (d) if the shares of Common Stock are not then
publicly traded the fair market value of a share of Common Stock as determined
by an appraiser selected in good faith by the Purchasers of a majority in
interest of the Shares then outstanding.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

“Company Indemnitees” shall have the meaning ascribed to such term in Section
4.9(b).

“Cornell” means Cornell Capital Partners, LP

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(n).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, consultants or directors of the Company pursuant to any
stock option agreements existing on the date of this Agreement or any other
stock or option plan duly adopted by a majority of the non-employee members of
the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into  shares of Common Stock issued and outstanding on the date of this
Agreement; provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of any such securities, and
(c) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company’s Board of
Directors; provided any such issuance shall only be to a Person which is, itself
or through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

“Existing Debentures” means the secured convertible debentures of the Company
issued to Cornell in the Original Financing, dated November 2, 2006 and
November 29, 2006, in the aggregate principal amount of $2,700,000, and all
accrued and unpaid interest thereon.

“Existing Warrants” means the warrants of the Company issued to Cornell in the
Original Financing denominated Nos. VSPC-1-5; VSPC-2-5; VSPC-3-5; VSPC-4-5; and
VSPC-5-5, to purchase an aggregate amount of 5,775,000 shares of Common Stock of
the Company.

“Financial Statements” shall have the meaning ascribed to such term in Section
3.1(f).

“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 4.9(a).

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Non-Affiliate Purchaser” shall have the meaning ascribed to such term in
Section 4.1(c).

“Original Financing” means those certain transactions dated November 2, 2006 and
November 29, 2006 by and between the Company and Cornell, pursuant to which the
Company issued to Cornell and Cornell purchased from the Company, the Existing
Debentures and the Existing Warrants.

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.12.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” shall have the meaning ascribed to such term in Section
3.1(c).

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchasers Indemnitees” shall have the meaning ascribed to such term in
Section 4.9(a).

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.

“Registration Rights Agreement” means the Registration Rights Agreement among
the Company and the Purchasers, in the form of Exhibit A attached hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Documents” shall have the meaning ascribed to such term in Section 3.1(f).

“Securities” means the Shares, the Original Financing Shares, the Warrants, and
the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Units purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States Dollars and in immediately available funds. The
Subscription Amount for Cornell shall include the exchange, for the face value
of the instrument, of the Existing Debentures.

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.14.

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12.

“Termination Agreement” means that certain Termination Agreement in
substantially the form attached hereto as Exhibit B, providing for the
termination of certain agreements entered into in connection with the Original
Financing,

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange the Nasdaq National Market, or the
National Association of Securities Dealers’ OTC Bulletin Board.

“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Units” means Class A Units and Class B Units, taken together.

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b).

“Warrants” means the Existing Warrants, as amended to provide for an adjustment
to the exercise price set forth therein.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers agree to purchase, severally and not jointly, in the aggregate,
5,175,000 Class A Units and 600,000 Class B Units. Each Purchaser shall deliver
to the Company via wire transfer of immediately available funds equal to their
Subscription Amount and the Company shall deliver to each Purchaser their
respective Units (provided however, that, as payment of the Subscription Amount
for its Units, Cornell shall deliver the Existing Debentures as specified herein
and $990,000 via wire transfer of immediately available funds), as determined
pursuant to Section 2.2(a) and the other items set forth in Section 2.2 issuable
at the Closing. Upon satisfaction of the conditions set forth in Sections 2.2
and 2.3, the Closing shall occur at the offices of Company Counsel, or such
other location as the parties shall mutually agree.

2.2 Deliveries

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to Cornell the following:

(i) this Agreement duly executed by the Company;

(ii) a legal opinion of Company Counsel, in the form of Exhibit B attached
hereto;

(iii) a copy of the irrevocable instructions to the Company’s transfer agent
instructing the transfer agent to deliver, on an expedited basis, a certificate
evidencing 12,300,000 Shares included in the number of Units registered in the
name of Cornell;

(iv) an amendment to the Existing Warrants adjusting the Warrant Exercise Price
(as defined in the Existing Warrants), to the exercise prices set forth on
Schedule 2.2(a) hereto;

(v) the Registration Rights Agreement duly executed by the Company; and

(vi) the Termination Agreement duly executed by the Company.

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company (except as noted) the following:

(i) this Agreement duly executed by such Purchaser;

(ii) such Purchaser’s Cash Portion of the Subscription Amount by wire transfer
to the Company, as set forth above;

(iii) the Existing Debentures accompanied by written instructions from the
record holder thereof transferring the Existing Debentures to the Company as
consideration pursuant to the terms of this Agreement;

(iv) the Registration Rights Agreement duly executed by such Purchaser
(including a fully completed Selling Securityholder Notice and Questionnaire);

(v) the Termination Agreement duly executed by Cornell;

(vi) evidence of the filing of a UCC-3 termination statement with respect to any
UCC-1 financing statement filed in connection with the Original Financing; and

(vii) all shares pledged to Cornell in connection with the Original Financing
and evidence of release of such pledge satisfactory to the Company.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;

(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and

(iii) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement.

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg Financial Markets shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by such service, or on any Trading Market, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of each Purchaser, makes it impracticable
or inadvisable to purchase the Shares at the Closing.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports or under the corresponding section of the Disclosure Schedules which
Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Purchaser:

(a) Subsidiaries. All of the direct and indirect majority-owned subsidiaries of
the Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens other than liens which would not
reasonably be expected to result in a Material Adverse Effect (as defined
below), and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities held by
any Person other than the Company or any other Subsidiary.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding of which the Company has received
notice has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification in a manner that would be reasonably be expected to result in a
Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated to
be consummated by it by each of the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby to be consummated by it have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its Board of Directors or its
stockholders in connection therewith other than in connection with the Required
Approvals. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law or regulation or by a court of law.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not reasonably be expected to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person, in each case, having jurisdiction over
the Company, its Subsidiaries or their respective properties, in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) filings required pursuant to Section 4.4 of this
Agreement and the Registration Rights Agreement, (ii) the filing with the
Commission of the Registration Statement, (iii) application(s) to each
applicable Trading Market for the listing of the Securities for trading thereon
in the time and manner required thereby, and (iv) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

(f) Issuance of the Securities. The Shares are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The Warrant Shares, when issued and paid for in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable pursuant to this Agreement and the
Warrants.

(g) Capitalization. As of November 10, 2006, the authorized capital stock of the
Company consists of 800,000,000 shares of Common Stock and 10,000,000 shares of
Preferred Stock, par value $0.001 (“Preferred Stock”) of which 292,512,205
shares of Common Stock and zero shares of Preferred Stock were issued and
outstanding. All of such outstanding shares have been validly issued and are
fully paid and nonassessable. As of the date of this Agreement, the Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan and pursuant to
the conversion or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents other than rights which have been waived. As of the date
of this Agreement, except as a result of the purchase and sale of the
Securities, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company have
been issued in compliance with all applicable federal and state securities laws,
and none of such outstanding shares was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Securities. There
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. None of the SEC Reports, when filed, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Reports complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP and may be condensed or summary statements, and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report, (i) there has been
no event, occurrence or development that has had or that would reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any  shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. Except for the issuance of the
Securities contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign) having
jurisdiction over the Company, its Subsidiaries or their respective properties
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) would reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, and to the knowledge of the
Company, no current director or officer of the Company or any Subsidiary, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty, with respect to the Company or any Subsidiary, since June 30,
2005, and with respect to any such director or officer, or in the last five
years. To the knowledge of the Company, there has not been in the last five
years, and there is not pending, any investigation by the Commission involving
the Company or any current director or officer of the Company. To the knowledge
of the Company, the Commission has not issued any stop order or other order, in
each case, which is still in effect, suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which would reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, in each case, where such violation would reasonably be
expected to have a Material Adverse Effect, and the continued employment of each
such executive officer does not subject the Company or any of its Subsidiaries
to any liability with respect to any of the foregoing matters that would
reasonably be expected to have a Material Adverse Effect. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(l) Compliance. Except in each case as would not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any Subsidiary
(i) is in default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any applicable order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any applicable statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment.

(m) Regulatory Permits. The Company and the Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n) Title to Assets. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties, except for taxes being contested in good faith where an
appropriate reserve has been established. Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance, except where the failure of (i) such lease to be valid,
subsisting or enforceable or (ii) the Company or its Subsidiaries to be in
compliance, would not reasonably be expected to result in a Material Adverse
Effect.

(o) Patents and Trademarks. To the knowledge of the Company, the Company and the
Subsidiaries have, or have adequate rights or licenses to use, all patents,
trademarks, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have would have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not result in a Material Adverse Effect.

(q) Transactions With Affiliates and Employees. Except for arm’s length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
third parties, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an executive officer, director,
trustee or partner, in each case in excess of $120,000 other than (i) for
payment of salary or consulting fees for services rendered, (ii) reimbursement
for expenses incurred on behalf of the Company or any Subsidiary and (iii) for
other employee benefits, including stock option and restricted stock agreements
under any stock option plan of the Company.

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, and (iii) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences. The Company has
established disclosure controls and procedures (as defined in Exchange Act
Rule 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or are reasonably likely to materially affect, the
Company’s internal control over financial reporting.

(s) Certain Fees. Other than as set forth in the Transaction Documents, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

(t) Private Placement. Assuming the accuracy of the Purchasers representations
and warranties set forth in the Transaction Documents, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
National Association of Securities Dealers’ OTC Bulletin Board.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

(v) Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company.

(w) Listing and Maintenance Requirements. The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

(x) Application of Takeover Protections. Assuming that no Purchaser beneficially
owns shares of Common Stock (other than the Securities), the Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar organizational document) or the laws of its state of incorporation that
is or could become applicable to the Purchasers as a result of the Purchasers
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including without limitation as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

(y) Disclosure. Except with respect to the terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that, neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes material, non-public information. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. The Company acknowledges
and agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

(a) Solvency. The Company has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date, other than the Company’s anticipated need for additional
financing. The SEC Reports set forth as of the dates thereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments. For the purposes of this
Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP; provided that the
term “Indebtedness shall not include any indebtedness of liabilities to any
Purchaser. Neither the Company nor any Subsidiary is in default with respect to
any Indebtedness.

(aa) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary, in each
case, except taxes being contested in good faith where an appropriate reserve
has been established.

(b) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act). The Company has offered the Securities for sale only to the
Purchasers and certain other “accredited investors” within the meaning of
Rule 501 under the Securities Act.

(bb) Foreign Corrupt Practices Act. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(cc) Accountants. The Company’s accountants are set forth on Schedule 3.1(ee) of
the Disclosure Schedule. To the knowledge of the Company, such accountants, who
the Company expects will express their opinion with respect to the financial
statements to be included in the Company’s Annual Report on Form 10-K for the
year ending December 31, 2005, are an independent registered public accounting
firm as required by the Securities Act.

(dd) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(ee) Acknowledgement Regarding Purchasers’ Trading Activity; No Holding Period
Representation. The Company expressly recognizes and acknowledges that, other
than as set forth in the Transaction Documents, any Shares or Warrant Shares
obtained or acquired by the Purchasers pursuant to this Agreement or the
Transaction Documents may be sold or otherwise traded by the Purchasers at any
time, including the date they are acquired, and that the decision to trade such
shares is within the sole discretion of the Purchasers. The Purchasers have made
no contrary representations to the Company with regard to any securities
contemplated by, or obtained or acquired pursuant, to this Agreement or the
Transaction Documents, or concerning or relating to the length of time it
intends to hold any such security obtained or acquired. The Company acknowledges
that, other than as set forth in the Transaction Documents, such aforementioned
trading activities by the Purchasers do not constitute a breach by the
Purchasers of any of the Transaction Documents.

(ff) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

3.2 Representations and Warranties of the Purchasers Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Investment Purpose. Each Purchaser is acquiring the Securities and, upon
exercise of the Warrants, the Purchaser will acquire the Warrant Shares then
issuable, for its own account for investment only and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the Securities Act;
provided, however, that by making the representations herein, such Purchaser
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement covering such Securities or
an available exemption under the Securities Act. The Company acknowledges that
this subsection does not require any Purchaser to hold any Securities or Warrant
Shares for any particular length of time and that no Purchaser has made any
representation that it will do so.

(b) Accredited Investor Status. Each Purchaser is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D.

(c) Reliance on Exemptions. Each Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire such securities.

(d) Information. Each Purchaser and its advisors (and his or its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities which have
been requested by such Purchaser. Each Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by such Purchaser or its advisors, if any, or its representatives
shall modify, amend or affect such Purchaser’s right to rely on the Company’s
representations and warranties contained in Section 3.1 above. Each Purchaser
understands that its investment in the Securities involves a high degree of
risk. Each Purchaser is in a position regarding the Company, which enabled and
enables such Purchaser to obtain information from the Company in order to
evaluate the merits and risks of this investment. Each Purchaser has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

(e) No Governmental Review. Each Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities, or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(f) Transfer or Resale. Each Purchaser understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) such Purchaser shall have delivered to the Company
an opinion of counsel, in a generally acceptable form, to the effect that such
securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements;
(ii) any sale of such securities made in reliance on Rule 144 under the
Securities Act (or a successor rule thereto) (“Rule 144”) may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

(g) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Purchaser and is a valid
and binding agreement of such Purchaser enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

(h) Receipt of Documents. Each Purchaser and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-KSB for the fiscal year ended December 31, 2005; (iv) the
Company’s Form 10-QSB for the fiscal quarters ended March 31, 2006, June 30,
2006 and September 30, 2006 and (v) answers to all questions each Purchaser
submitted to the Company regarding an investment in the Company; and each
Purchaser has relied on the information contained therein and has not been
furnished any other documents, literature, memorandum or prospectus.

(i) Due Formation of Corporate and Other Purchasers. If the Purchaser(s) is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so.

(j) No Legal Advice From the Company. Each Purchaser acknowledges, that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with his or its own legal counsel and investment and tax
advisors. Each Purchaser is relying solely on such counsel and advisors and not
on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions. (a) The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer
(other than pursuant to an effective Registration Statement or Rule 144), any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the request of any Purchaser, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Securities may reasonably request in connection with a pledge
or transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.

(c) Other than certificates representing Shares or Warrant Shares held by
Affiliates of the Company, certificates evidencing the Shares and Warrant Shares
shall not contain any legend (including the legend set forth in Section 4.1(b)),
(i) while a registration statement (including the Registration Statement)
covering the resale of such security is effective under the Securities Act,
(ii) following any sale of such Shares or Warrant Shares pursuant to Rule 144,
(iii) if such Shares or Warrant Shares are eligible for sale under Rule 144(k),
or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly after the Effective Date
if required by the Company’s transfer agent to effect the removal of the legend
hereunder. If all or any portion of a Warrant is exercised by a Purchaser that
is not an Affiliate of the Company (a “Non-Affiliated Purchaser”) at a time when
there is an effective registration statement to cover the resale of the Warrant
Shares, such Warrant Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Section 4.1(c), it will, no later than three
(3) Trading Days following the delivery by a Non-Affiliated Purchaser to the
Company or the Company’s transfer agent of a certificate representing Shares or
Warrant Shares, as the case may be, issued with a restrictive legend (such third
Trading Day with respect to each outstanding certificate, a “Legend Removal
Date”), deliver or cause to be delivered to such Non-Affiliated Purchaser a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. Certificates for Securities subject to
legend removal hereunder shall be transmitted by the transfer agent of the
Company to such Purchasers by crediting the account of such Purchaser’s prime
broker with the Depository Trust Company System. The Purchaser’s acknowledge
that the Company’s agreement hereunder to remove all legends from Shares or
Warrant Shares is not an affirmative statement or representation that such
Shares or Warrant Shares are freely tradeable.

(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will, and each Purchaser severally and not jointly,
agrees that it will, sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom. Each Purchaser severally and not
jointly agrees that if any Securities are sold pursuant to a Registration
Statement, such Securities will be sold in compliance with the plan of
distribution set forth in such Registration Statement.

4.2 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, to the extent required from time to time to
enable such Person to sell such Securities without registration under the
Securities Act within the requirements of the exemption provided by Rule 144.

4.3 Integration. The Company will not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

4.4 Securities Laws Disclosure; Publicity. The Company shall, by 4:00 p.m.
Eastern time on the fourth Trading Day following the date hereof, issue a
Current Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby, and file as exhibits thereto a conformed copy of this
Agreement, the form of Warrant and the Registration Rights Agreement. The
Company and each Purchaser shall consult with each other in issuing any other
press releases with respect to the transactions contemplated hereby, and neither
the Company nor any Purchaser shall issue any such press release or otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of any Purchaser, or without the prior consent of
each Purchaser, with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this subclause (ii).

4.5 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in each case, by virtue of receiving Securities under the
Transaction Documents or under any other present agreement between the Company
and the Purchasers.

4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

4.7 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables in
the ordinary course of the Company’s business and prior practices), to redeem
any Common Stock or Common Stock Equivalents or to settle any outstanding
litigation.

4.8 [RESERVED].

4.9 Indemnification.

(a) In consideration of each Purchaser’s execution and delivery of this
Agreement and acquiring the Securities hereunder, and in addition to all of the
Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless each Purchaser and all of their officers,
directors, employees and agents (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Purchaser Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Purchaser Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Purchaser
Indemnitees or any of them as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in this Agreement or any of the Transaction Documents, (b) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement or any of the Transaction Documents, or (c) any cause of action, suit
or claim brought or made against such Indemnitee and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement. To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities, which is permissible
under applicable law.

(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of each Purchaser’s other obligations under this
Agreement, each Purchaser shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by each
Purchaser in this Agreement, instrument or document contemplated hereby or
thereby executed by each Purchaser, (b) any breach of any covenant, agreement or
obligation of a Purchaser contained in this Agreement or any of the Transaction
Documents or (c) any cause of action, suit or claim brought or made against such
Company Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement, or any of the Transaction
Documents. To the extent that the foregoing undertaking by each Purchaser may be
unenforceable for any reason, each Purchaser shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

4.10 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants.

4.11 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on a Trading
Market, and as soon as reasonably practicable following the Closing (but not
later than the earlier of the Effective Date and the first anniversary of the
Closing Date) to list all of the Shares and Warrant Shares on such Trading
Market. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will include in such application
all of the Shares and Warrant Shares, and will take such other action as is
necessary to cause all of the Shares and Warrant Shares to be listed on such
other Trading Market as promptly as possible. The Company will take all action
commercially reasonably necessary to continue the listing and trading of its
Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.

4.12 [RESERVED].

4.13 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended to treat
for the Company the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

4.14 Participation in Future Financing.

(a) From the date hereof until the date that is the eighteen (18) month
anniversary of the date of this Agreement, upon any issuance by the Company of
Common Stock or Common Stock Equivalents (a “Subsequent Financing”), each
Purchaser shall have the right to participate in the Subsequent Financing up to
their Pro Rata Portion (as defined below) up to a total amount equal to the
lesser of (i) 60% of the amount of the Subsequent Financing or (ii) $4,000,000
(the “Participation Maximum”) on the same terms, conditions and price provided
for in the Subsequent Financing. 

(b) At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (the “Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”).  Upon the request of
a Purchaser, and only upon a request by such Purchaser, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such
Purchaser.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, including but not limited to,
the amount of proceeds intended to be raised thereunder, and to the extent not
prohibited under the proposed terms of a Subsequent Financing or related
agreements, the Person or Persons through or with whom such Subsequent Financing
is proposed to be effected; and attached to which shall be a term sheet or
similar document relating thereto.   

(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the 4th Trading Day after all of the Purchasers have received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and that the Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no notice from
a Purchaser as of such 4th Trading Day, such Purchaser shall be deemed to have
notified the Company that it does not elect to participate. 

(d) If by 5:30 p.m. (New York City time) on the 4th Trading Day after all of the
Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice. 

(e) If by 5:30 p.m. (New York City time) on the 4th Trading Day after all of the
Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase the greater of (a) their Pro Rata Portion (as defined
below) of the Participation Maximum and (b) the difference between the
Participation Maximum and the aggregate amount of participation by all other
Purchasers.  “Pro Rata Portion” is the ratio of (x) the Subscription Amount of
Securities purchased on the Closing Date by a Purchaser participating under this
Section 4.14 and (y) the sum of the aggregate Subscription Amounts of Securities
purchased on the Closing Date by all Purchasers participating under this
Section 4.14.

(f) The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.14, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on substantially
the terms set forth in such Subsequent Financing Notice within sixty
(60) Trading Days after the date of the initial Subsequent Financing Notice.

(g) Notwithstanding the foregoing, this Section 4.14 shall not apply in respect
of an Exempt Issuance or in respect of any underwritten public offering of the
Company’s securities.

4.15 Subsequent Equity Sales.

(a) From the date hereof until 90 days after the Effective Date (the “Lock-up
Period”), neither the Company nor any Subsidiary shall issue shares of Common
Stock or Common Stock Equivalents. The foregoing sentence shall not apply to
(A) the issuance of the Securities to be sold hereunder, (B) the issuance of
shares of Common Stock upon the exercise of an option or warrant or the
conversion, exchange or repurchase of a security outstanding on the date hereof,
(C) the issuance of shares of Common Stock or the grant of options to purchase
Common Stock pursuant to existing employee or director benefit plans of the
Company and registrations in connection with such issuances or grants; provided
that with respect to any issuance of shares or grants of options pursuant to
this clause (C), no more than 150,000 of such shares and options to acquire
shares may vest in any month,  (D) issuances of rights, preferred stock or
Common Stock pursuant to any existing rights plan or any shares of Common Stock
issued pursuant to any non-employee director stock plan or dividend reinvestment
plan and registrations in existence at the date of this Agreement in connection
with such issuances or grants, (E) the issuance of shares of Common Stock having
a purchase price, or Common Stock Equivalents having an exercise or conversion
price, no less than the price per share of the Shares sold to Cornell pursuant
hereto, or (F) the issuance of up to 75,000 shares per month of Common Stock or
options to purchase Common Stock granted to consultants to the Company as
compensation for their services to the Company so long as the recipient agrees
to be bound for any remaining portion of the Lock-up Period on the above terms;
provided that in the case of clauses (C), (E) and (F), issuances pursuant to
this sentence shall be permitted in amounts in excess of the number specified in
such clause or at price below that specified in such clause, as the case may be,
if the Company first obtains the written consent of Cornell, which consent shall
not be unreasonably withheld.

(b) From the date hereof until the earliest of (i) two years after the Closing
Date and (ii) such time as Cornell ceases to own 90% of the total number of
Shares issued as part of the Units pursuant to this Agreement, the Company shall
not effect or enter into an agreement to effect any Subsequent Financing
involving a “Variable Rate Transaction.” The term “Variable Rate Transaction”
shall mean a transaction in which the Company issues or sells (i) any debt or
equity securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or
(B) with a conversion, exercise or exchange price that is subject to being reset
at some future date after the initial issuance of such debt or equity security
or upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined price.
Any Purchaser shall be entitled to obtain injunctive relief against the Company
to preclude any such issuance, which remedy shall be in addition to any right to
collect damages.

4.16 Short Sales and Confidentiality After The Date Hereof. Each Purchaser
severally and not jointly with the other Purchasers covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any Short Sales during the period commencing on the date the
Purchasers first received a term sheet (written or oral) from the Company or any
other person setting forth the material terms of the transactions contemplated
hereby and ending at the time that the transactions contemplated by this
Agreement are first publicly announced as described in Section 4.4. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in Section 4.4, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction). Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
Effective Date of the Registration Statement with the Securities is a violation
of Section 5 of the Securities Act, as set forth in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.

4.17 Delivery of Securities After Closing. The Company shall deliver, or cause
to be delivered, the Units purchased by each Purchaser to such Purchaser within
three (3) Trading Days of the Closing Date, or such combination of Securities
that, in total, represent identical constituent parts of such Units, as defined
herein (totaling 12,300,000 Shares, 5,175,000 Class A Warrants, and 600,000
Class B Warrants.) As to Cornell, the Company shall satisfy its delivery
obligation with respect to 850,592 of such Shares by delivering to Cornell a
written notification that Cornell shall be entitled to retain possession and
title to all of the 850,592 Shares delivered by the Company to it in connection
with the Original Financing (the “Original Financing Shares”) and such Original
Financing Shares shall offset the Company’s delivery obligations as to Shares on
a one-to-one basis. The Company shall satisfy its obligation to deliver Warrants
by delivering to Cornell the amendment of the Warrant Exercise Price of the
Existing Warrants pursuant to Paragraph 2.2 (a)(iv) and effectuating such
amendment on its records. Upon delivery of the Existing Debentures by Cornell
pursuant to Section 2.2(b) hereof, all accrued and unpaid interest thereon shall
be deemed to have been waived and there shall be no further obligation on the
part of the Company or any other party to pay interest or fees on the Existing
Debentures and all other obligations of the Company under the Existing
Debentures shall be deemed to be terminated. The parties hereto acknowledge the
current possession of the Original Financing Shares by Cornell and their
obligation to act in good faith to effectuate final delivery and title to, and
possession by, Cornell of all Securities to be transferred pursuant to this
Agreement, including the Original Financing Shares.

4.18 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

ARTICLE V.

MISCELLANEOUS

5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before
March 31, 2007; provided, however, that no such termination will affect the
right of any party to sue for any breach by the other party (or parties).

5.2 Fees and Expenses The Company shall deliver, prior to the Closing, a
completed and executed copy of the Closing Statement, attached hereto as Annex
A. Except as expressly set forth in the Transaction Documents to the contrary,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all transfer agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of any Securities
to the Purchasers.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to a
“Purchaser”.

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New Jersey, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in Hudson
County, New Jersey. Each party hereby irrevocably submits to the exclusive
jurisdiction of the Superior Court of New Jersey, sitting in Hudson County and
the United States District Court for the District of New Jersey sitting in
Newark, New Jersey for the adjudication of any civil action asserted pursuant to
this Paragraph (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. The parties hereby
waive all rights to a trial by jury.

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares and Warrant Shares.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not perform
its related obligations within the periods therein provided, then such Purchaser
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers.

5.18 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

(Signature Pages Follow)

1

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

     
VIASPACE INC.
  Address for Notice:
 
   
 
  VIASPACE Inc.
171 N. Altadena Drive – Suite 101
Pasadena, CA 91107
Attention: Carl Kukkonen,
President and CEO
 
   
By:_/s/ Carl Kukkonen     
 

 
 

Name: Carl Kukkonen
Title: President and Chief Executive Officer
 


 
   
With a copy to (which shall not constitute notice):
 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attention: Megan N. Gates, Esq.
Telephone: (617) 348-4443
Facsimile: (617) 542-2241
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

2

[PURCHASER SIGNATURE PAGES TO VIASPACE, INC. SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Cornell Capital Partners, LP
Signature of Authorized Signatory of Purchaser: /s/ Mark Angelo
Name of Authorized Signatory: Mark Angelo
Title of Authorized Signatory: Portfolio Manager of Yorkville Advisors, LLC, the
investment manager of Cornell Capital Partners, LP
Email Address of Purchaser: trillo@cornellcapital.com
Fax Number of Purchaser: 201-985-8266
Address for Notice of Purchaser: 101 Hudson Street, Suite 3700, Jersey City, NJ
07302

Address for Delivery of Securities for Purchaser (if not same as above):

Subscription Amount: $3,690,000
Units Purchased: 5,175,000 Class A Units and 600,000 Class B Units, which in the
aggregate are comprised of 12,300,000 Shares and Warrants to purchase 5,775,000
Warrant Shares.

[SIGNATURE PAGES CONTINUE]

3

Annex A

CLOSING STATEMENT

Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the Purchasers, for an aggregate purchase price of $3,690,000, shall
purchase from VIASPACE Inc. (the “Company”) 5,175,000 Class A Units and 600,000
Class B Units, which in the aggregate are comprised of 12,300,000 Shares and
Warrants to purchase 5,775,000 Warrant Shares. All funds will be wired to the
Company. All funds will be disbursed in accordance with this Closing Statement.



    Disbursement Date: March 8, 2007

          I. PURCHASE PRICE        
Gross Proceeds to be Received
        $3,690,000 (consisting of $2,700,000 in aggregate
amount of Existing Debentures and $990,000 in

cash)
       
II. DISBURSEMENTS
       
 
       
VIASPACE Inc. $910,800
        Gilford Securities Incorporated $79,200
Total Amount Disbursed: $990,000


4

Schedule 2.2(a)

                  Number of Warrants   Original Exercise Price   Amended
Exercise Price
1,500,000
  $ 0.50     $ 0.30  
 
               
2,000,000
  $ 0.60     $ 0.30  
 
               
885,000
  $ 0.75     $ 0.30  
 
               
790,000
  $ 0.95     $ 0.30  
 
               
600,000
  $ 1.15     $ 0.40  
 
               

5

DISCLOSURE SCHEDULE

TO SECURITIES PURCHASE AGREEMENT

March 8, 2007

This Disclosure Schedule (the “Disclosure Schedule”) is being furnished by
VIASPACE Inc., a Nevada corporation (the “Company”) to Cornell Capital Partners
LP (the “Buyer”), pursuant to Section 3 of that certain Securities Purchase
Agreement (the “Agreement”) dated of even date herewith by and between the
Company and the Buyer. Unless the context otherwise requires, all capitalized
terms used but not defined in this Disclosure Schedule shall have the respective
meanings assigned to them in the Agreement.



  1.   The subsection references in this Disclosure Schedule correspond to the
subsections in Section 3 of the Agreement. Information disclosed in a particular
subsection of the Disclosure Schedule shall be deemed to be disclosed and
incorporated into any other subsection of the Disclosure Schedule where the
applicability of such disclosure is reasonably apparent.



  2.   Headings, captions and cross-references in the Disclosure Schedule are
for convenience of reference only and shall in no way modify, limit or affect,
or be considered in construing or interpreting any information provided herein.
References to attached documents are intended to incorporate the contents of the
attached document into this Disclosure Schedule.



  3.   The information contained in this Disclosure Schedule is as of the date
of the Agreement, but shall not alter the date as of which any representation or
warranty is made pursuant to the Agreement.



  4.   The inclusion of any information on any part of Disclosure Schedule shall
not be deemed to be an admission or acknowledgement by the Company or any of its
subsidiaries that such information is material or that such information includes
any act or omission outside the ordinary course of business of the Company or
its subsidiaries.



  5.   Nothing herein constitutes an admission of liability or obligation of the
Company or any of its subsidiaries or an admission against the interest of the
Company or any of its subsidiaries.

6





Schedule 3.1(a) — Subsidiaries

Viaspace Security Inc., a Delaware corporation (formerly known as Arroyo
Sciences, Inc.) (“Security”)

Concentric Water Technology, LLC, a Delaware limited liability company
(“Concentric)

Direct Methanol Fuel Cell Corporation, a Delaware corporation (“DMFCC”)

eCARmerce Incorporated, a Delaware corporation (“eCARmerce”)

7

Schedule 3.1(e) — No Conflicts

DMFCC is a party to a Technology Transfer and Subscription Agreement, dated as
of May 21, 2002 with University of Southern California (“USC”), and California
Institute of Technology (“Caltech”). Section 5 of the Technology Transfer and
Subscription Agreement provides, in part, that until the shareholdings of USC
and Caltech constitute less than 5% of the issued and outstanding shares of
common Stock of DMFCC on an as-converted basis, DMFCC will not (i) engage in any
transaction with any of DMFCC’s stockholders except for certain defined
exceptions; (ii) enter into or become a party to any agreement or instrument
which by its terms would violate or be in conflict with or restrict DMFCC’s
performance of its obligations under the Technology Transfer and Subscription
Agreement; or (iii) sell, transfer, assign, license or hypothecate substantially
all of its properties or assets or rights thereto other than in the usual and
ordinary course of its business, or enter into any agreement to do any of the
foregoing. USC and Caltech currently hold more than 5% of the issued and
outstanding shares of common stock of DMFCC on an as-converted basis and have
not waived these negative covenants in connection with this Agreement.

8

Schedule 3.1(c) — Capitalization



  1.   On November 2, 2006, in connection with the Original Financing, Cornell
was issued 850,592 shares of Common Stock



  2.   On November 2, 2006, in connection with the Original Financing, Newbridge
Securities was issued 12,327 shares of Common Stock.



  3.   Gilford Securities Incorporated (“Gilford”) is the holder of a warrant to
purchase 200,000 shares of the Common Stock for a period of five years at an
exercise price of $0.60 per share and a warrant to purchase 160,000 shares of
the Common Stock for a period of five years at an exercise price of $0.60 per
share, such warrants are subject to adjustment pursuant to the terms thereof.
Gilford is entitled to an additional warrant to purchase Common Stock in
accordance with that certain Engagement Letter dated September 12, 2006, as
amended on November 1, 2006, by and between the Company and Gilford, as
disclosed in the Company’s periodic report on Form 10-QSB for the period ending
September 30, 2006 (collectively referred to as the “Gilford Warrants”).



  4.   On August 16, 2005, the Company entered into a two-year Consulting,
Confidentiality and Proprietary Rights Agreement (the “Consulting Agreement”)
with Synthetic/A/(America) Ltd., a California corporation (“Synthetica”).
Pursuant to the Consulting Agreement, Synthetica provides the Company with
consulting services and advice relating to capital market goals, strategic
business planning, financial controls, regulatory compliance, revenue generation
and business development. In connection with this Consulting Agreement, the
Company issued three warrants to Synthetica to purchase shares of the Company’s
common stock. The first warrant issued to Synthetica (“Warrant No. 1”) gives
Synthetica the right to purchase 250,000 shares of the Common Stock at an
exercise price of $4.00 per share. Warrant No. 1 was fully vested upon issuance
and expires upon the earliest to occur of the following: (i) the date of
termination of the Consulting Agreement by the Company due to a material breach
of the Consulting Agreement by Synthetica; (ii) the closing of a merger or
consolidation of the Company pursuant to which the stockholders of the Company
hold less than 50% of the voting securities of the surviving or acquiring
entity, or a sale of all or substantially all the assets of the Company;
(iii) August 16, 2007, provided that at least 25% of the outstanding capital
stock of the Company has not been held by institutional investors (at any single
moment) on or prior to such time; or (iv) August 16, 2009. The second warrant
issued to Synthetica (“Warrant No. 2”) gives Synthetica the right to purchase
500,000 shares of Common Stock at an exercise price of $4.00 per share. Warrant
No. 2 was fully vested upon issuance and expires upon the earliest to occur of
the following: (i) the date of termination of the Consulting Agreement by the
Company due to a material breach of the Consulting Agreement by Synthetica;
(ii) the closing of a merger or consolidation of the Company pursuant to which
the stockholders of the Company hold less than 50% of the voting securities of
the surviving or acquiring entity, or a sale of all or substantially all the
assets of the Company; (iii) August 16, 2007, provided that the Company has not
completed a secondary offering equal to or in excess of $200,000,000; or
(iv) August 16, 2009. The third warrant issued to Synthetica (“Warrant No. 3”)
gives Synthetica the right to purchase 250,000 shares of Common Stock at an
exercise price of $4.00 per share. Warrant No. 3 was fully vested upon issuance
and expires upon the earliest to occur of the following: (i) the date of
termination of the Consulting Agreement by the Company due to a material breach
of the Consulting Agreement by Synthetica; (ii) the closing of a merger or
consolidation of the Company pursuant to which the stockholders of the Company
hold less than 50% of the voting securities of the surviving or acquiring
entity, or a sale of all or substantially all the assets of the Company;
(iii) August 16, 2007, provided that the Company’s Common Stock has not become
publicly traded on NASDAQ on or prior to such time; or (iv) August 16, 2009.



  5.   Pursuant to the Company’s 2005 Stock Incentive Plan (the “2005 Plan”), as
of December 31, 2006, there are 7,833,500 issued and outstanding options to
purchase shares of Common Stock, and 20,166,500 options were available for
future grant.



  6.   DMFCC formed a stock-based compensation plan in 2002 entitled the 2002
Stock Option Stock Issuance Plan (the “DMFCC Option Plan”) that reserved
2,000,000 shares of DMFCC stock for issuance to employees, non-employee members
of the board of directors of DMFCC, board members of its parent company,
consultants, and other independent advisors. As of December 31, 2006, the DMFCC
Option Plan has 1,581,000 issued and outstanding options to purchase  shares of
Common Stock of DMFCC and 419,000 options available for future grant.

9





Schedule 3.1(h) — SEC Reports; Financial Statements

On December 27, 2006, the Company received comments from the Commission on the
registration statement that was filed pursuant to the Registration Rights
Agreement executed in connection with the Original Financing, which registration
statement was subsequently withdrawn on December 29, 2006. The comments from the
Commission also addressed the Company’s Annual Report on Form 10-KSB for the
year ending December 31, 2005, and the Company’s Period Report on Form 10-QSB
for the period ending September 30, 2006. The Company is currently addressing
the Commission’s comments.

10

Schedule 3.1(i) — Material Changes; Undisclosed Events, Liabilities or
Developments

See Schedule 3.1(h).

11

Schedule 3.1(j) — Litigation



  1.   The Company was contacted informally by the Pacific Regional Office of
the Commission in March 2006 requesting the voluntary provision of documents
concerning the reverse merger of Global-Wide Publication, Ltd. and Viaspace
Technologies LLC in June 2005 (the “GW Merger”) and related matters. The Company
provided documents in connection with the inquiry and is cooperating fully with
this inquiry.



  2.   See Schedule 3.1(h).

12





Schedule 3.1(l) — Compliance

See Schedule 3.1(h).

13

Schedule 3.1(n) — Title to Assets



  1.   UCC-1 Financing Statement #22387631, dated September 17, 2002 filed in
Delaware against Concentric Water Technology LLC by the Community Development
Commission of the County of Los Angeles.



  2.   UCC-1 Financing Statement #42321927, dated August 13, 2004 filed in
Delaware against Arroyo Sciences, Inc. by the Community Development Commission
of the County of Los Angeles.

14





Schedule 3.1(o) – Patents and Trademarks

The Company and its Subsidiaries are development stage companies and have yet to
fully define their expected product and service offerings.  As a result, the
Company and its subsidiaries are not able to determine if the various product
and service offerings that will be provided in the future will infringe any
third party intellectual property.

15

Schedule 3.1(r) – Sarbanes-Oxley; Internal Accounting Controls

See Schedule 3.1(h).

16

Schedule 3.1(s) – Certain Fees

Gilford, as placement agent for the Company, is entitled to a fee of 8% of the
Cash Portion of the Subscription Amount, less any fees paid to the Buyer,
pursuant to that certain Engagement Letter dated September 12, 2006, as amended
on November 1, 2006, by and between the Company and Gilford, as disclosed in the
Company’s periodic report on Form 10-QSB for the period ending September 30,
2006.

17

Schedule 3.1(cc) – Accountants

Singer Lewak Greenbaum & Goldstein LLP

18